                 Case 2:21-cr-00121-JCC Document 23 Filed 09/16/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR21-0121-JCC
10                              Plaintiff,                    ORDER
11          v.

12   MALIK GARRETT,

13                              Defendant.
14

15          This matter comes before the Court on Defendant’s unopposed motion to continue the
16   trial date and pretrial motions deadline (Dkt. No. 19). Having thoroughly considered Defendant’s
17   briefing and the relevant record, the Court GRANTS the motion for the reasons explained below.
18          Trial in this matter is currently set for September 27, 2021; pretrial motions were due
19   September 2, 2021. (Dkt. No. 18.) Defendant seeks a continuance of the trial date to February 14,
20   2022, citing counsel’s need to review and investigate discovery and discuss the factual and legal
21   issues of this case with Defendant. (Dkt. No. 19 at 2.) Based on the foregoing, the Court FINDS
22   as follows:
23          1.       The ends of justice served by granting the requested continuance outweigh the
24   best interests of Defendant and the public to a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).
25          2.       Taking into account the exercise of due diligence, the failure to grant the
26   continuance would deny counsel the reasonable time necessary for effective preparation, see 18


     ORDER
     CR21-0121-JCC
     PAGE - 1
                   Case 2:21-cr-00121-JCC Document 23 Filed 09/16/21 Page 2 of 2




 1   U.S.C. § 3161(h)(7)(B)(iv), and would therefore result in a miscarriage of justice, see 18 U.S.C.

 2   § 3161(h)(7)(B)(i).

 3            3.      The ends of justice will be served by ordering a continuance in this case, as a
 4   continuance is necessary to ensure adequate time for the defense to review discovery and
 5   effectively prepare for trial.
 6            Additionally, the Court holds that the duration of this continuance is excluded from the
 7   Defendant’s speedy trial calculation because it is “a reasonable period of delay” within the
 8   meaning of 18 U.S.C. § 3161(h)(6). See United States v. Messer, 197 F.3d 330, 337 (9th Cir.
 9   1999).
10            IT IS THEREFORE ORDERED that the trial date shall be continued to February 14,
11   2022, and that the pretrial motions deadline is reset to January 17, 2022.
12            IT IS FURTHER ORDERED that the resulting period of delay from the filing of the
13   motion to continue to the new trial date is hereby excluded for speedy trial purposes under 18
14   U.S.C. § 3161(h)(7)(A) and (h)(7)(B)(i), (iv).
15            DATED this 16th day of September 2021.




                                                            A
16

17

18
                                                            John C. Coughenour
19
                                                            UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26


     ORDER
     CR21-0121-JCC
     PAGE - 2
